Citation Nr: 0914818	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-21 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a major 
depressive disorder with recurrent headaches.

2.	Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for 
essential hypertension.

3.	Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a back 
disorder and, if so, whether the reopened claim should 
be granted.

4.	Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a 
stomach disorder.

5.	Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for pain 
and numbness in the legs.

6.	Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for hip 
pain.

7.	Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for a left 
eye disorder.

8.	Entitlement to service connection for bilateral hearing 
loss.

9.	Entitlement to service connection for tinnitus.

10.	Entitlement to service 
connection for a heart murmur.

11.	Entitlement to service 
connection for allergies.

12.	Entitlement to service 
connection for sleep apnea.

13.	Entitlement to service 
connection for a skin disorder on the bilateral arms.

14.	Entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from February 1989 to 
January 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and August 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In January 2009, the Veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The issues of whether new and material evidence was received 
to reopen the claims for service connection for a major 
depressive disorder with recurrent headaches, essential 
hypertension, stomach and left eye disorders, pain and 
numbness in the legs, and hip pain, and service connection 
for a back disorder, bilateral hearing loss, tinnitus, a 
heart murmur, allergies, sleep apnea, a skin disorder on the 
arms, and PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2002 rating decision denied entitlement to 
service connection for a back disorder, finding that the 
Veteran sustained a back injury in service but did not 
provide medical evidence of the currently claimed disorder or 
that it was related to service.  The Veteran did not perfect 
an appeal.

2.  The evidence associated with the claims file since the 
November 2002 RO decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a back disorder.



CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied entitlement 
to service connection for a back disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The additional evidence presented since the November 2002 
rating decision is new and material, and the claim of 
entitlement to service connection for a back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) are set forth at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  
While further development is ordered below, the current 
record is sufficient to resolve the question whether the 
claim should be reopened.  Hence, the Board need not address 
at this time whether VA has complied with this statute.

II. New and Material Evidence

A November 2002 rating decision denied entitlement to service 
connection for a back disorder on the basis that the Veteran 
was treated for a back injury in service but there was no 
objective evidence of the currently claimed disorder or that 
it was related to service.  The Veteran was notified in 
writing of the decision and his appellate rights and did not 
perfect an appeal.  That decision is final.  38 U.S.C.A. § 
7105.

The evidence of record at the time of the November 2002 
rating decision included service treatment records that show 
that, in March 1990, the Veteran was seen for complaints of 
right lower quadrant pain after falling on a shuttle on the 
flight deck.  It was noted that he ambulated to the clinic on 
his own.  He denied having back, leg or chest pain, and said 
his pain did not radiate.  When he was seen the next day, the 
clinical impression was resolving pelvic contusion.  Results 
of a pelvic x-ray were reported as normal.  When examined in 
December 1990, prior to separation, the Veteran denied having 
recurrent back pain and a back abnormality was not noted on 
examination.

Post service, an April 1997 signed statement from P.T.T., 
M.D., is to the effect that, since December 1996, the Veteran 
was treated for lumbar and cervical injury.  It was noted 
that the Veteran was injured in June 1994 and treated by 
other physicians since that time.

A September 1997 VA general medical examination report 
includes the Veteran's report of injury incurred as a result 
of a 1994 motor vehicle accident when he sustained neck and 
low back injury.  He complained of low back pain since the 
accident that occasionally radiated to the back of both legs.  
Results of a magnetic resonance image (MRI) performed in 1996 
showed a protruding disk at L5-S1.  Results of x-ray of the 
lumbar spine showed partial sacralization of S1 and mild 
scoliosis of the lumbar spine.   

In a September 2002 signed statement, J.E.S., M.D., said that 
he treated the veteran since 1997 for disorders including 
chronic pain due to an old back injury.

The November 2002 decision was final based upon the evidence 
then of record. 38 U.S.C.A. § 7105.  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the 
November 2002 decision, which was the last final adjudication 
that disallowed the appellant's claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

An application to reopen the appellant's previously denied 
claim was received by the RO in April 2005.  The evidence 
added to the record since the November 2005 RO decision that 
denied his claim for service connection for a back disorder 
includes VA and private medical records and examination 
reports, dated from July 1997 to August 2006, the Veteran's 
and other lay statements, and his oral testimony, in support 
of his claim.

A July 1998 private hospital emergency room record reflects 
the Veteran's complaint of neck and back pain with lower 
extremity numbness.  

A June 2001 private medical record indicates that results of 
an x-ray showed that the Veteran had mild to moderate 
levoscoliosis of the lumbar spine but no fracture.

A January 2005 VA outpatient record indicates that the 
Veteran was seen with complaints of increased lower back pain 
and occasional numbness and tingling in both legs.  He 
reported that he was told in 1991 that he had a ruptured disc 
in his back that caused a pinched nerve but did not want 
surgery.

In an October 2005 written statement, the Veteran said that 
he sustained a back injury in a slip and fall accident on the 
USS INDEPENDENCE.  He said that "[f]ellow soldier [J.P.] 
took me to sickbay where I was treated" with light duty and 
prescribed medication.

In an undated signed statement received in November 2005, 
J.P. said that the Veteran sustained a back injury on the 
catapult system aboard the USS INDEPENDENCE. 

During his 2009 Board hearing, the Veteran testified that he 
re-injured his back in a 1994 motor vehicle accident.  He 
said that a treating physician indicated that it was likely 
that he had a bulging disc that was herniated and then was 
reinjured in the car accident (see hearing transcript at page 
30).  

For purposes of the new and material determination, the 
Veteran's statements to the Board during his 2009 hearing are 
deemed to be credible.  Justus, 3 Vet. App. at 513.  The 
evidence added to the record since the November 2002 decision 
is new, it tends to relate to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence of the currently claimed disorder related to 
service, evidence showing such a relationship tends to relate 
to an unestablished fact necessary to substantiate the claim.  
Thus, new and material evidence has been submitted.  The 
claim is reopened.

Adjudication of the claim does not end with a finding that 
new and material evidence has been submitted, nor is a grant 
of service connection assured.  Once a claim is reopened, the 
VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant' s claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A.  As 
noted below, the Board is requesting additional development 
with respect to the underlying claim for service connection 
for a back disorder, and will issue a final decision once 
that development is complete, if the case is ultimately 
returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disorder is 
reopened.


REMAND

The Veteran seeks service connection for back, hip, and 
bilateral leg disorders and maintains that he sustained a 
back injury in service that was worsened by a post- service 
1994 motor vehicle accident for which he was awarded workers 
compensation benefits and the Social Security Administration 
(SSA) declared him totally disabled and unable to work (see 
hearing transcript at pages 57-58).  He testified that his 
bilateral leg pain and numbness began before his post service 
motor vehicle accident (Id. at 33) and that he was advised 
that he had a bulging disc that was aggravated by the post 
service car accident (Id. at 31).  The Veteran also claimed 
that his hip pain started in service (Id. at 34) and was 
related to his back injury (Id. at 60).  

As noted above, a March 1990 service treatment record 
indicates that the Veteran was treated for a pelvic (but not 
back) injury and, in 1994, he was evidently injured in a 
motor vehicle accident.  The July 1997 emergency room record 
reflects his complaints of back pain with lower extremity 
numbness and that he was status post a 1994 car accident.  
The more recent VA treatment records reflect complaints of 
radiating back pain and leg numbness.  The Board is of the 
opinion that the Veteran should be afforded a VA examination 
to determine the etiology of any back disorder, hip pain, and 
bilateral leg pain and numbness found to be present.  

The Veteran also seeks service connection for PTSD.  Service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2008).

The VA outpatient records, including those dated in 2006, 
include treatment for PTSD.

The Veteran contends that he has PTSD as a result of 
stressful situations aboard a ship, evidently the USS 
INDEPENDENCE, that he said was in the Persian Gulf area 
during the Persian Gulf War.  He testified that he was on a 
hospital ship that was a first responder for treating wounded 
during the war (see hearing transcript at page 50).  He said 
that he saw a postmaster commit suicide on the ship.  The 
Veteran further stated that the ship was attacked while he 
cruised to the Philippines where the airport was attacked and 
he saw a military policeman shot (Id. at 49).  He denied any 
direct involvement in combat and said a VA medical 
professional told him that he was under heavy stress while 
working on the flight deck in a combat zone (Id. at 52).  The 
Veteran indicated that a close shipmate named Dave Palmer, an 
Airman E-3, died in a fire aboard the USS INDEPENDENCE, while 
the Veteran survived it (Id. at 45).  In his March 2006 
stressor questionnaire, the Veteran indicated that a 
serviceperson named "Palmer" died in November 1990.

The Veteran's Certificate of Release or Discharge (DD Form 
214) reflects that he had no foreign service and his service 
personnel records are not in the claims file.  In February 
2006, the RO received some service department records in 
response to its request for information regarding the 
Veteran's foreign travel, unit assignments, and combat 
participation in service.  However, they do not appear to be 
his personnel records.  In light of the apparent absence of 
service personnel records in the file, the Board finds that 
another attempt should be made to obtain the Veteran's 
complete service personnel records, from 1989-1991, in order 
to verify his alleged stressful events in service and his 
participation in the Persian Gulf War, if any.

Moreover, in an August 2006 memorandum, the RO determined 
that there was insufficient data to submit a request for 
verification of the Veteran's alleged stressful events to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(previously U.S. Army Armed Services Center for Unit Records 
Research (CURR)).  However, the Board believes efforts should 
be made to verify if a serviceman, Airman Dave Palmer, died 
in a fire aboard the USS INDEPENDENCE in approximately 
November 1990.

VA outpatient records, dated from February to August 2006, 
indicate that the Veteran had combat-related PTSD and 
participated in group therapy.  Evidently, a VA mental health 
professional diagnosed the Veteran with PTSD, based on the 
Veteran's military history, but not a specific stressor.  If, 
and only if, the Veteran's stressor can be verified, then the 
RO should schedule a VA examination as described below.

Regarding the Veteran's claim for service connection for 
sleep apnea, in his October 2005 written statement, the 
Veteran alleged that the disorder was variously due to 
immunization shots, Persian Gulf War Syndrome, chemical 
episodes, and a sporadic sleep schedule in service.  The 
Veteran testified that his ship came into port in Saudi 
Arabia and the Philippines (Id. at 58).  However, the Veteran 
was not provided with the regulations pertaining to 
establishing service connection under 38 C.F.R. § 3.317 
(2008) and his service personnel records must be reviewed to 
determine if he served in Southwest Asia during the Persian 
Gulf War.

The Veteran also seeks service connection for bilateral 
hearing loss and tinnitus.  In March 2004 a VA audiologist 
noted that the Veteran, who was 36 years old, gave a 13 year 
history of gradually decreased hearing.  Mild to moderate 
hearing loss, with tinnitus, was reported and hearing aids 
were recommended.  In August 2005, a VA audiologist opined 
that the Veteran's hearing loss was not related to military 
service.  However, during his recent Board hearing, the 
Veteran testified that he worked on the flight deck of a ship 
and slept close to the deck for more than a year (Id. at 4-
5).  He testified to experiencing tinnitus in service but 
thought it was normal as everyone had it (Id. at 6-7).  He 
denied any post service exposure to acoustic trauma.  The 
Board is of the opinion that further clarification is 
warranted.

Additionally, VA outpatient medical records, including mental 
health records dated through August 2006, are associated with 
the claims file.  However, in January 2009, the Veteran 
testified that he received medical treatment since that time 
(see hearing transcript at page 54).  Such records are not in 
the claims file.  See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, in 
November 2005, the Veteran advised VA of a scheduled 
cardiology clinic appointment that month at the VA medical 
facility in Montgomery, Alabama, but that consultation record 
is not in the file.  The Board notes that, pursuant to the 
VCAA, VA must obtain any outstanding VA and private medical 
records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Also, the Board notes that, in February 2003, the Veteran 
submitted signed authorizations for the release of private 
medical records from three physicians who provided mental 
health, orthopedic, and other medical treatment.  There is an 
April 1997 signed statement from one of the physicians, Dr. 
P.T.T., noted above, however there is no indication that the 
RO made any effort to obtain these records and the Board 
believes this should be done prior to appellate consideration 
of the claims on appeal.

Finally, as noted above, the Veteran testified that he is in 
receipt of SSA disability benefits for neck and back 
disorders (Id. at 57-58).  A March 2001 SSA award letter 
confirms that he was found totally disabled and eligible for 
SSA benefits.  The Court has held that, where VA has notice 
that the veteran is receiving disability benefits from SSA, 
and that records from that agency may be relevant, VA has a 
duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 
(1996).  Also, in Tetro v. Gober, 14 Vet. App. 110 (2000), 
the Court held that VA has the duty to request information 
and pertinent records from other Federal agencies, when on 
notice that such information exists.  As such, the Veteran's 
SSA records should be obtained in connection with his claim.  
In addition, an attempt should be made to secure any medical 
treatment records, workers compensation records and/or 
records pertaining to any other financial settlement the 
veteran may have received as a result of the June 1994 motor 
vehicle accident, in which he concedes he sustained a back 
injury.

The Board will defer action on the Veteran's remaining claims 
for service connection for a heart murmur, allergies, and a 
skin condition on the arms, and whether new and material 
evidence was received to reopen claims for service connection 
for a major depressive disorder with recurrent headaches, 
hypertension, and left eye and stomach disorders pending 
receipt of the requested SSA and VA and non-VA medical 
records.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Social 
Security Administration and request 
copies of the administrative decision 
and all medical records considered in 
the Veteran's claim for SSA disability 
benefits (and any subsequent disability 
determination evaluations).  All 
records obtained should be associated 
with the claims file. If these records 
are not available, certification of 
such should be placed in the record.

2.	The RO/AMC should attempt to secure the 
Veteran's workers compensation records 
relating to the June 1994 motor vehicle 
accident, or information concerning any 
financial settlement he may have 
received as a result thereof.  

3.	The RO/AMC should obtain all medical 
records regarding the Veteran's 
treatment at the VA medical center 
(VAMC) in Gainesville, Florida, from 
September 2003 to the present; the VAMC 
in Montgomery, Alabama, from April 2004 
to the present; the VAMC in Tuskegee, 
Alabama, from August 20003 to the 
present; and from the Dothan, Alabama, 
VA medical facility, from August 2006 
to the present.  If any records are 
unavailable, the Veteran and his 
representative should be so advised in 
writing.

4.	The RO/AMC should request that the 
Veteran provide current signed 
authorizations for the release of any 
additional private medical records 
relevant to his claims including (as 
noted in his February 2003 VA 21-4142s) 
from Drs. K. R. (mental health provider 
from 1997 to present), P.T. (treatment 
for back and legs from 1997 to 
present), and M.X.R. (orthopedic 
treatment from 1994 to present).  It is 
particularly important to attempt to 
secure any medical records compiled in 
conjunction with treatment following 
the June 1994 motor vehicle accident.  
If any records are unavailable, the 
Veteran and his representative should 
be so advised in writing. 

5.	The RO/AMC should contact the National 
Personnel Records Center, Department of 
the Navy, and any other appropriate 
federal agency and service department 
office to obtain legible copies of all 
material from the appellant's Navy 
personnel records from the Official 
Military Personnel File (OMPF) or from 
any other appropriate source, to 
include the 201 file and all narrative 
performance evaluation reports, if any, 
and report of foreign service, if any.  
All requests, negative responses, and 
information obtained should be 
associated with the claims file.  The 
appellant and his representative should 
be notified in writing of any negative 
results.

6.	Then, the RO/AMC should review the file 
and prepare a summary of the Veteran's 
claimed stressors, including (a) the 
alleged death of Airman (Dave) Palmer, 
an E2 or E3 (see March 2006 stressor 
statement and January 2009 hearing 
transcript for specifics) due to fire 
aboard the USS INDEPENDENCE in November 
1990; and (b) exposure to wounded while 
on the flight deck of the USS 
INDEPENDENCE (apparently during the 
Persian Gulf War).  The summary and all 
associated documents, to include the 
Veteran's discharge documents (DD Form 
214), all service personnel records, 
and his stressor statement(s), should 
be sent to the U.S. Army and Joint 
Services Records Research Center 
(JSRRC), Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA 
22315-3802.  JSRRC should be requested 
to provide any information that might 
corroborate the Veteran's alleged in-
service stressors, including, as 
applicable, ship's logs for any 
period(s) in question for the USS 
INDEPENDENCE, and unit histories for 
those dates that he claims alleged 
stressor incidents occurred to include 
in November 1990.  The Veteran and his 
representative must be informed of the 
results of the search.

7.	If, and only if, there is a verified 
stressor, the RO should schedule the 
Veteran for an examination by a VA 
psychiatrist experienced in evaluating 
post-traumatic stress disorders, to 
determine the nature and extent of any 
psychiatric disorder(s) found to be 
present.  A list of the verified 
stressors must be provided to the 
examiner.  All indicated tests and 
studies should be accomplished and all 
clinical findings reported in detail.

a.	The examiner is advised that the 
Veteran maintains that he was 
exposed to combat wounded during 
the Persian Gulf War, while 
serving aboard the USS 
INDEPENDENCE, and observed the 
bodies of wounded soldiers, and 
that his friend Airman Dave Palmer 
died in a fire aboard the ship in 
November 1990.

b.	The examiner should elicit as much 
detail as possible from the 
Veteran as to such claimed 
stressors, e.g., locations, dates, 
and identities of individuals 
involved.  Then, pending 
verification of the Veteran's 
exposure thereto, the examiner 
should consider the Veteran's 
alleged in-service stressors for 
the purpose of determining whether 
such stressors were severe enough 
to have caused the current 
psychiatric symptoms, and whether 
the diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied by the in-service 
stressors.  The diagnosis should 
conform to the psychiatric 
nomenclature and diagnostic 
criteria contained in DSM- IV.

c.	If the Veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the 
diagnosis, with due consideration 
given only to those stressors 
verified by the RO/AMC.  If PTSD 
is diagnosed, the examiner is 
requested to render an opinion as 
to whether it is at least as 
likely as not (i.e., a likelihood 
of 50 percent or more) that any 
currently diagnosed PTSD is a 
result of service or whether such 
an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic 
criteria contained in the DSM-IV.

d.	If the Veteran is found to have a 
psychiatric disorder other than 
PTSD, the examiner is requested to 
provide an opinion as to whether 
it is at least as likely as not 
(i.e., a likelihood of 50 percent 
or more) that any currently 
diagnosed psychiatric disorder is 
causally related to military 
service, or whether such a 
causation or relationship is 
unlikely (i.e., less than a 50-50 
probability).

e.	The examiner is particularly 
requested to reconcile the 
Veteran's psychiatric diagnoses, 
e.g., major depressive disorder 
(noted in December 1996 and August 
2003 VA records); and PTSD (noted 
in the February to August 2006 VA 
outpatient records). 

f.	A complete rationale should be 
provided for any opinion offered.  
The Veteran's claims file must be 
made available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate if Veteran's medical 
records were reviewed.

8.  The RO/AMC should schedule the Veteran 
for appropriate VA examinations, e.g. ear 
disease and audiology, to be performed by 
an ear, nose, and throat (ENT) specialist 
(i.e., a physician), if available, and an 
audiologist, to determine the etiology of 
any bilateral hearing loss and tinnitus 
found to be present.  A complete history 
of acoustic trauma should be obtained from 
the Veteran, including any post service 
history of noise exposure, and the 
Veteran's medical records should be 
available for review prior to examination.

a.	The ENT examiner is requested to 
provide an opinion concerning the 
etiology of any bilateral hearing 
loss and tinnitus found to be 
present, to include whether it is at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that any currently diagnosed 
bilateral hearing loss and tinnitus 
was caused by military service 
(including the Veteran's purported 
work in service on a flight deck), or 
whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).

b.	The claims file should be 
available for review by the 
examiner(s) and a rationale provided 
for all opinions rendered.

9.	The Veteran should also be scheduled 
for orthopedic and neurological VA 
examination(s) performed by a physician, 
to determine the etiology of any back 
disorder, hip pain, and bilateral leg pain 
and numbness found to be present.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination(s).  A complete history of all 
post-service intercurrent injuries should 
be obtained from the Veteran and a review 
of his workers compensation records (if 
such were obtained) and Social Security 
disability records should be conducted.  
All indicated tests and studies should be 
performed and all clinical findings 
reported in detail.

a.	The examiner(s) should be 
requested to provide an opinion 
concerning the etiology of any 
diagnosed back disorder found to be 
present, to include whether it is at 
least as likely as not (i.e., at 
least a 50-50 degree of probability) 
that any such disorder noted was 
caused by military service, including 
the findings noted in March 1990 
(pelvic contusion), or whether such 
an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  Such opinion should 
distinguish between any back disorder 
attributed to military service and 
that resulting from the June 1994 
motor vehicle accident.

b.	If the Veteran is found to have a 
diagnosed back disability related to 
military service, the examiner(s) 
is(are) requested to render an 
opinion as to the relative likelihood 
that any diagnosed hip pain or 
bilateral leg numbness and pain is 
proximately due to or caused by the 
Veteran's back disability.  The 
degree of hip pain or bilateral leg 
pain and numbness that would not be 
present but for the back disability 
incurred in service should be 
identified.

c.	The examiner(s) is(are) also 
requested to provide an opinion 
concerning the etiology of any 
diagnosed hip pain and diagnosed 
bilateral leg pain and numbness found 
to be present, to include whether it 
is at least as likely as not that any 
such disorder noted was caused by 
military service, including the 
findings noted in March 1990, or 
whether such an etiology is unlikely. 

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it. 

A complete rationale should be 
provided for all opinions 
rendered.

10.	The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

11.	Thereafter, the RO/AMC should 
adjudicate the appellant's reopened claim 
of entitlement to service connection for a 
back disorder, and readjudicate the claims 
of whether new and material evidence was 
received to reopen the claims for service 
connection for a major depressive disorder 
with recurrent headaches, essential 
hypertension, stomach and left eye 
disorders, pain and numbness in the legs, 
and hip pain, and service connection for 
bilateral hearing loss, tinnitus, a heart 
murmur, allergies, sleep apnea, a skin 
disorder on the arms, and PTSD.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the May 2006 and May 2007 
statements of the case, to include 
consideration of 38 C.F.R. § 3.317 if 
appropriate.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


